Citation Nr: 0634699	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bipolar/depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel









INTRODUCTION

The veteran served on active duty from October 1996 to 
December 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This matter was last before the Board in January 2006, when 
it was remanded for further evidentiary development.  That 
development having been completed, the matter is now ready 
for appellate consideration.



FINDINGS OF FACT

1.  The veteran did not incur a bipolar/depressive disorder 
in service.

2.  The veteran's bipolar/depressive disorder pre-existed 
service and did not increase in severity during service.



CONCLUSION OF LAW

A bipolar/depressive disorder was not incurred in service or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
June 2001 letter. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  In 
this case, the veteran has received notice concerning the 
degree of disability and effective dates via a letter dated 
in May 2006.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  Any defect with respect to 
the timing of the May 2006 notice regarding degree of 
disability and effective dates has been cured by subsequent 
readjudication of the issue on appeal in an August 2006 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, any 
issues regarding defective notice of downstream elements are 
rendered moot by denial of the issue below.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the June 
2001 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's VA 
and service medical records as well as all private medical 
records identified by the veteran.  The veteran has not 
indicated the presence of any other outstanding relevant 
records and has not requested VA's assistance in obtaining 
any other evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been provided with several medical 
examinations in furtherance of substantiating his claim.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2003).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).



Analysis

While studying at the University of Rochester in the early 
1990s the veteran was enrolled in ROTC and planned to enter 
the Marine Corps as a commissioned officer upon graduation.  
While at the University of Rochester, the veteran began to 
develop psychiatric problems, apparently beginning when he 
discovered the body of a friend who had hung himself.  In 
1994 the veteran was diagnosed as having anxiety and 
depression and took a short medical leave from the 
university.  Ultimately, the veteran returned to school and 
graduated, but was disenrolled from the Marine Corps Reserves 
at entry level and ordered to reimburse the U.S. Government 
for financial assistance that he received through ROTC.  
Following this series of events, the veteran enlisted in the 
U.S. Army in October 1996.  The veteran's entrance 
examination is negative for findings of a psychiatric 
disorder of any sort.  

In December 1996, the veteran received a medical discharge 
from the Army via the Entrance Physical Standards Board 
(EPSBD) after an apparent psychotic episode wherein the 
veteran went AWOL from basic training at Fort Leonard Wood, 
MO.  The EPSBD noted that the veteran had a psychiatric 
history dating back to his time at the University of 
Rochester, but did not opine on the question of whether the 
veteran's pre-existing condition was aggravated by his 
military service.  

A November 1998 VA examination report reveals that the 
veteran was next hospitalized for his psychiatric disorder in 
April 1998.  The veteran continues to receive treatment on an 
outpatient basis.  

Pursuant to the Board's January 2006 remand, the veteran was 
scheduled for a VA examination in July 2006 to address these 
exact questions.  The veteran failed to appear for the 
examination, but the examiner reviewed the veteran's claims 
file and was able to offer an opinion on the questions 
presented in this case.  The examiner indicated that the 
evidence of record shows that the veteran began to develop 
psychiatric problems while at the University of Rochester in 
1994, prior to his period of active military service.  The 
examiner found no evidence of aggravation of the veteran's 
psychiatric condition by military service and no evidence of 
permanent worsening of the veteran's psychiatric condition by 
his military service.  

As noted, the veteran's entrance examination is silent with 
respect to a psychiatric disorder.  Thus, the veteran is 
presumed to have been sound at entrance.  

The medical records, however, from the University of 
Rochester coupled with the June 2006 VA examination report 
clearly and unmistakably show that the veteran's psychiatric 
disorder existed prior to service.  The evidence also clearly 
and unmistakably shows that the veteran's bipolar/depressive 
disorder was not aggravated during service.  The June 2006 VA 
psychiatrist specifically found that there was no worsening 
of the veteran's pre-existing psychiatric disorder during 
service.  There is no evidence contradicting this opinion.  
Thus, the presumption of soundness is rebutted.  

The veteran's psychiatric disorder pre-existed service.  
Further, as analyzed above, the psychiatric disorder was not 
aggravated by service.  Accordingly, the claim of entitlement 
to service connection of bipolar/depressive disorder must be 
denied.  


ORDER

Entitlement to service connection for bipolar/depressive 
disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


